Pitshke, J.,
(dissenting.) It seems to me that, by reason of the absence of the judgment rolls or their contents in the papers below, the amount or non-payment of the judgments mentioned was no evidence of insolvency at a prior date, over two months previous, inasmuch as it is not shown that the debts or damages whereon said several judgments are founded either existed or had (if existing) become due on the day when the alleged misstatement as to the defendant’s solvency occurred. The arrest was for that. The said papers are therefore insufficient to sustain the arrests, and I therefore dissent from the conclusion reached by my associates. In my opinion, the orders appealed from should be reversed, with costs.